DISSENTING OPINION
Donlon, Judge:
I concur in so much of the majority decision as relates to the merchandise designated as item 4021 of entry 5836, in cases 2362 and 2363, protest 144191-K, and the merchandise designated as item 4011 of entry 367, in cases 3138 and 3141, inclusive, and cases 3147 and 3149, protest 164616-K. I do not concur in the rest of the majority decision.
Counsel stipulated in open court that 76 per centum of the merchandise in each other item number, described as earthen figures, is composed of earthenware having a porous and nonvitreous absorbent body, and that 25 per centum of such merchandise has a vitreous nonabsorbent body. Par from supporting this stipulation, the facts are such that, in my opinion, they weigh heavily against the stipulated facts.
Typical is case number 2363, of entry 5836, under protest 144191-K, item 4018. This merchandise is described in the invoice as 20 pieces of earthen figures, 10 inches; the invoice price is $2.50 each, a total price of $50 for the 20 pieces. There is nothing to suggest that three fourths of these figures, precisely, are of one composition and one-fourth, precisely, of another composition, significant for tariff classification.
Under protest 164616-K, entry 909, case numbers 3338 to 3343, inclusive, item number 4014 is described in the invoice as 6 cases, 864 pieces, of colored earthen figures (seated), 6 inches, invoiced at $1.20 each, a total of $1,036.80.
It is unnecessary to recite all the merchandise which the stipulation, by percentages, arbitrarily distinguishes into two groups for purposes of tariff classification.
The evidence in the invoices and other official papers of record fails to support the distinction that has been stipulated. Indeed, it negatives that distinction. While great weight should be given to a stipulation of facts, it is in this case a part only of the proofs of record.
SCHEDULE




*319